Exhibit 10.1

TYME TECHNOLOGIES, INC.

44 Wall Street – 12th Floor

New York, New York 10005

August 1, 2017

Jonathan Eckard

 

 

 

 

Dear Jonathan:

This letter (this “letter agreement”) sets forth our agreement with respect to
your employment with Tyme Technologies, Inc., a Delaware corporation (the
“Company,” “we” or “us” as applicable).

1. Employment. Provided that you execute this letter agreement, you will be
employed by the Company upon the terms and conditions set forth in this letter
agreement for the period effective on August 1, 2017 (the “Effective Date”) and
ending as provided in Section 4 (the “Employment Period”).

2. Position and Duties. During the Employment Period, you will serve as Chief
Scientific Affairs Officer of the Company and will have the usual and customary
duties, responsibilities and authority of a person in such position and such
other duties assigned to you by the Board of Directors of the Company (the
“Board”) and the Chief Executive Officer of the Company (the “CEO”), in all
cases that are consistent with your position. You will report directly to the
CEO. Except as otherwise provided herein, you will devote your full working
time, efforts and attention to, and diligently and conscientiously perform the
duties of, such position. In addition to performing such duties for the Company,
you may be required to perform similar duties for the Company’s existing
subsidiaries or affiliates, and/or any subsidiaries and/or affiliates which may
be formed or acquired from time to time including, but not limited to, Tyme
Inc., a Delaware corporation, and Luminant Biosciences, LLC (collectively, all
such subsidiaries and/or other “affiliates” of the Company (as defined in Rule
405 under the Securities Act of 1933, as amended) shall be referred to as the
“Affiliates”).

3. Compensation.

(a) During the Employment Period, your base salary will be $200,000.00 per annum
(the “Base Salary”), such base salary to be prorated during partial years of
employment and payable in regular installments in accordance with the Company’s
general payroll practices and subject to withholding and other payroll taxes.
Upon completion of any equity offering that results in net proceeds to the
Company of at least $10,000,000 (a “Qualified Offering”), you will be entitled
to a bonus equal to $155,000 (the “Qualified Offering Amount”) multiplied by the
number of years you have been employed by the Company on the date of the
Qualified Offering (prorated for partial years of employment) (the “Qualified
Offering Bonus”). The Qualified Offering Bonus will be subject to withholding
and other payroll taxes and will be paid



--------------------------------------------------------------------------------

in a lump sum as soon as administratively possible following the date of the
Qualified Offering but in no event later than March 15th of the year following
the calendar year in which the Qualified Offering is completed. Following the
occurrence of a Qualified Offering, your Base Salary will be increased to
$355,000 per annum payable in regular installments in accordance with the
Company’s general payroll practices and subject to withholding and other payroll
taxes. The Base Salary and Qualified Offering Amount may be reviewed annually
(beginning on or about January 1, 2018) by the Board in its sole discretion;
provided, however, that your Base Salary and Qualified Offering Amount shall not
be decreased by the Board.

(b) You will also be entitled, conditioned upon your continued employment with
the Company or one of the Affiliates through and including the applicable date
of payment, to receive a performance bonus based upon Board-determined
satisfaction of individual and Company goals to be established by the Board
(your “Performance Bonus”), in such amount(s), for such period(s) and based on
such criteria as determined from time to time by the Board in the Board’s sole
discretion. The Board shall establish a Performance Bonus plan during first or
second quarter of the Company fiscal year ending on March 31, 2018.

(c) In connection with your entering into this letter agreement, we shall grant
to you, within four business days following the Effective Date (the “Grant
Date”), under the Company’s 2015 Equity Incentive Plan (the “2015 Plan”), an
option (the “Option”) to purchase up to 500,000 shares (each, an “Option Share”)
of the common stock, par value $0.0001 per share (the “Common Stock”). The
Option shall be evidenced by a Stock Option Agreement in the form attached as
Exhibit A to this letter agreement (the “Stock Option”). The Option shall
contain a per Option Share purchase (exercise) price on the Grant Date as set
forth in the Stock Option and shall be consistent with the 2015 Plan. The Option
shall have a term of ten years and shall vest according to the following
schedule: (1) 50,000 shares shall vest on the Grant Date; and (2) the remaining
450,000 shares shall vest in four equal annual installments beginning on the
one-year anniversary of the Grant Date (each, a “Vesting Date”), provided that
you are employed by the Company on the relevant Vesting Date, and otherwise
subject to the provisions of the 2015 Plan. For the avoidance of doubt, in the
event you terminate employment with the Company prior to full vesting of the
Option, the unvested portion of the Option will expire and terminate in full as
of such termination and you will not have any right to exercise the unvested
portion of the Option; provided, however, that if such termination is a
termination by the Company without Cause under Section 5(a) below, the portion
of the Option that would have vested on the next Vesting Date but for such
separation without Cause shall vest. The number of Option Shares and purchase
price shall be adjusted in the event of any stock splits, mergers,
consolidations or similar transactions. In the event of any conflict between the
provisions of this paragraph 3(c) and the provisions of the Stock Option, the
provisions of the Stock Option shall govern.

(d) During the Employment Period, you will be entitled to participate in all
employee benefit programs, including without limitation health/medical
insurance, for which senior executive employees of the Company are generally
eligible, subject to applicable law and the terms of the applicable plans and
policies, as may be amended from time to time, in the sole discretion of the
Board. The Company reserves the right to amend or cancel any employee benefit
plans at any time in its sole discretion, subject to the terms of such employee
benefit plan and applicable law. During the Employment Period, you will be
entitled to four weeks paid

 

- 2 -



--------------------------------------------------------------------------------

vacation during each calendar year, with such vacation time pro-rated for any
partial years during the Employment Period; provided, however, that no
carry-over of unused vacation time shall be permitted and no compensation shall
be paid for any such unused vacation time, unless applicable law requires
otherwise.

(e) The Company agrees to reimburse you for all reasonable out-of-pocket
business expenses incurred by you on behalf of the Company during the Employment
Period, provided that you properly account to the Company for all such expenses
in accordance with the policies of the Company and the rules, regulations and
interpretations of the U.S. Internal Revenue Service relating to reimbursement
of business expenses (“Expenses”), and provided further any Expense in excess of
$1,000 shall require advance approval of the CEO.

4. Termination. The Employment Period shall begin on the Effective Date and will
end on the one-year anniversary thereof (the “Expiration Date”), unless sooner
terminated as provided below or extended as provided below. Unless the
Employment Period has been terminated in accordance with the following sentence
of this Section 4 or one party has given at least 60 days’ advance, written
notice that you or the Company seek to terminate the employment arrangement on
the Expiration Date, the Expiration Date shall automatically be extended by one
additional year. Notwithstanding the foregoing, the Employment Period (i) will
terminate automatically upon your death, (ii) may be terminated by the Company
upon Notice of Termination (as defined in Section 5(f) below) delivered to you
as a result of your Disability (as defined in Section 5(h) below), (iii) may be
terminated by the Company at any time for Cause (as defined in Section 5(g)
below) or without Cause and (iv) may be terminated by you with or without Good
Reason (as defined in Section 5(i) below) upon written notice.

5. Severance.

(a) If the Employment Period is terminated by the Company without Cause or by
you for Good Reason, you will be entitled to receive (i) your Base Salary as in
effect at the time of such termination to the extent such amount has accrued
through the Termination Date (as defined in Section 5(f) below) and remains
unpaid, (ii) any fully earned and declared but unpaid Performance Bonus as of
the Termination Date, (iii) an amount equal to one-half of your Base Salary, as
in effect at the time of your separation, which shall be payable in the same
amounts and at the same intervals as such payments would have been made if still
employed, (iv) any unpaid Expenses as of the Termination Date, and
(v) accelerated vesting, if applicable, as provided in Section 3(c) above. Upon
delivery of the payments and benefits described in this Section 5(a), the
Company shall have no further obligation to you under this letter agreement or
otherwise with respect to your employment with the Company, except where
required by applicable law. The Company’s obligation to make the payments and
provide the benefits to you described in clauses (iii) and (v) of this
Section 5(a) is conditioned upon your executing and delivering, no later than 21
days after it is provided to you (or such greater time as may be required by
applicable law), and not timely revoking, a release relating to your employment
by the Company in favor of the Company, its Affiliates and their respective
stockholders, officers, members, managers, directors, employees, and
subsidiaries substantially in the form attached as Exhibit B.

 

- 3 -



--------------------------------------------------------------------------------

(b) If the Employment Period is terminated by the Company for Cause or by you
other than for Good Reason, the Company will pay you (i) your Base Salary as in
effect at the time of such termination to the extent such amount has accrued
through the Termination Date and remains unpaid, (ii) any fully earned and
declared but unpaid Performance Bonus as of the Termination Date, and (iii) any
unpaid Expenses as of the Termination Date. Upon delivery of the payment
described in this Section 5(b), the Company will have no further obligation to
you under this letter agreement or otherwise with respect to your employment
with the Company, except where required by applicable law.

(c) If the Employment Period is terminated upon your Disability or death, the
Company will pay you or your estate or succession, whichever is applicable,
(i) your Base Salary as in effect at the time of such termination to the extent
such amount has accrued through the Termination Date and remains unpaid,
(ii) any fully earned and declared but unpaid Performance Bonus as of the
Termination Date, and (iii) any unpaid Expenses as of the Termination Date. Upon
delivery of the payments described in this Section 5(c), the Company shall have
no further obligation to you under this letter agreement or otherwise with
respect to your employment with the Company, except where required by applicable
law.

(d) If the Employment Period concludes on the one-year anniversary of the
Effective Date by reason of non-renewal of the Employment Period, the Company’s
timely election not to extend the Employment Period, or on the second
anniversary of the Effective Date by reason of the natural end of the Employment
Period, the Company will pay you (i) your Base Salary as in effect at the time
of such termination to the extent such amount has accrued through the
Termination Date and remains unpaid, (ii) any fully earned and declared but
unpaid Performance Bonus as of the Termination Date, and (iii) any unpaid
Expenses as of the Termination Date. Upon delivery of the payments described in
this Section 5(d), the Company will have no further obligation to you under this
letter agreement or otherwise with respect to your employment with the Company,
except where required by applicable law. For clarity, upon any termination
pursuant to this Section 5(d), you shall not be entitled to any vesting of the
Option except for such vesting that occurs on or before the Expiration Date.

(e) Except as otherwise required by law or as specifically provided herein, all
of your rights to salary, severance, fringe benefits, bonuses and any other
amounts hereunder (if any) accruing after the termination of the Employment
Period will cease upon the earlier of the date of such termination and your last
day of active service. In the event the Employment Period is terminated, your
sole remedy, and the sole remedy of your successors, assigns, heirs,
representatives and estate, will be to receive the payments described in this
letter agreement.

(f) Any termination of the Employment Period by the Company (other than
termination upon your death) or by you must be communicated by written notice
(in either case, a “Notice of Termination”) to you. For purposes of this letter
agreement, “Termination Date” means (i) if the Employment Period is terminated
by your death, the date of your death, (ii) if the Employment Period is
terminated upon your Disability, by the Company or by you, the date specified in
the Notice of Termination (which may not be earlier than the date of such
Notice), (iii) upon any non-renewal (effective on the one-year anniversary of
the Effective Date) or natural expiration (effective on the second anniversary
of the Effective Date) of the Employment Period, such applicable anniversary of
the Effective Date, and (iv) for any other termination by

 

- 4 -



--------------------------------------------------------------------------------

the Company or you, the date specified in the Notice of Termination (which may
not be earlier than the date of such Notice). Notwithstanding anything contained
herein to the contrary, any termination of the Employment Period by you must be
communicated to the Company no less than 30 days prior to the intended
Termination Date.

(g) For purposes of this letter agreement, “Cause” means any one of the
following: (i) a breach by you of this letter agreement, (ii) your conviction
of, guilty plea to, or confession of guilt of, a felony or other crime that, in
the Company’s reasonable judgment, impacts your suitability for employment,
(iii) materially fraudulent, dishonest or illegal conduct by you in the
performance of services for or on behalf of the Company or any of its
Affiliates, (iv) any conduct by you in material violation of Company policy,
(v) any conduct by you that is materially detrimental to the reputation of the
Company or any of its Affiliates, (vi) your misappropriation of funds of the
Company or any of its Affiliates, (vii) your gross negligence or willful
misconduct, (viii) your failure or refusal to comply with written directions of
the Board or CEO, (ix) your making statements or other communications to
analysts, regulatory authorities, the press or other third parties that are
unauthorized or inconsistent with the instructions of the Board or the CEO,
(x) your making statements or other communications to analysts, regulatory
authorities, the press or other third parties inconsistent with the Company’s
approved, publicly disclosed strategies, or that would cause competitive or
regulatory harm to the Company in the Board’s discretion, but in all cases
except where such statement is approved in advance by the Board or protected by
applicable law, (xi) your engaging in conduct involving an act of moral
turpitude, (xii) a breach of your duty of loyalty to the Company or its
Affiliates, or (xiii) your misrepresentation of your prior professional or
academic standing, credentials or accomplishments.

(h) For purposes of this letter agreement “Disability” means any accident,
sickness, incapacity or other physical or mental condition that prevents you,
with or without accommodation, from performing the essential functions of your
position for either (i) 90 consecutive days or (ii) 120 days during any period
of 365 consecutive days, in all cases consistent with applicable law. During the
time periods specified above, the Company will continue to provide you with the
compensation stated in Section 3 above.

(i) For purposes of this letter agreement, “Good Reason” means the failure of
the Company to make all payments due you under this letter agreement and the
continuation thereof for more than 30 calendar days after your notice to the
Company of such failure and demand for such outstanding payment(s).

 

- 5 -



--------------------------------------------------------------------------------

6. Confidential Information.

(a) You will not disclose or use at any time any Confidential Information (as
defined below in Section 6(c)), whether or not such information is developed by
you, except to the extent that such disclosure or use is required in the
performance or exercise by you in good faith of (i) duties assigned to you under
this letter agreement or otherwise by the Board, (ii) rights as an employee,
officer, director or shareholder of the Company or any of its Affiliates or
(iii) rights under any agreement with the Company or any Affiliates.

(b) You will deliver to the Company at the termination of the Employment Period,
or at any time the Company may request, all memoranda, notes, plans, designs,
records, reports, computer files and software and other documents and data (and
copies thereof) that are Confidential Information or Work Product (as defined
below) or information relating to the business of the Company or its Affiliates
which you may then possess or have under your control.

(c) As used in this letter agreement, the term “Confidential Information” means
information that is not generally known or available to the public and that is
used, developed or obtained by the Company or any Affiliate in connection with
its or their businesses, including but not limited to (i) information,
observations and data concerning the business or affairs of the Company or its
Affiliates, (ii) products or services, (iii) fees, costs and pricing structures,
(iv) designs, (v) analyses, (vi) drawings, designs, photographs, artwork and
reports, (vii) computer software, including operating systems, applications and
program listings, (viii) flow charts, manuals and documentation, (ix) data
bases, (x) accounting and business methods, (xi) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (xii) other copyrightable works, (xiii) all
production methods, processes, technology and trade secrets, (xiv) Company
product and product candidate formulae and any trade secrets with respect to
such products and product candidates, including formulations, chemical
compositions, mechanisms of action and medical dosages, and (xv) all similar and
related information in whatever form. Confidential Information shall also
include all patient information, data and other Protected Health Information
(“PHI”), as that term is defined in 45 CFR parts 160 and 164.

(d) Notwithstanding the provisions of this letter agreement to the contrary, you
will have no liability to the Company for disclosure of any specific
Confidential Information (other than PHI) if such Confidential Information:

(i) is in the public domain or becomes publicly known in the industry in which
the Company operates or is disclosed by the Company other than as the result of
a breach of this letter agreement or any other agreement by you; or

(ii) is required to be disclosed by law, court order, or similar compulsion or
in connection with any legal proceeding; provided however, that such disclosure
will be limited to the extent so required and, subject to the requirements of
law, you will give the Company as much advance notice as is reasonably possible
of your intent to so disclose such Confidential Information and will cooperate
with the Company in seeking confidentiality protections.

 

- 6 -



--------------------------------------------------------------------------------

(e) Additionally, notwithstanding any other provision of this Agreement, you
understand that:

(i) You will not be held criminally or civilly liable under any federal or state
trade secret law or this Agreement for any disclosure of Confidential
Information that:

(A) you make: (y) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (z) solely for
the purpose of reporting or investigating a suspected violation of law; or

(B) you make in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

(ii)If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law you may disclose Confidential Information to your
attorney and use the Confidential Information in the court proceeding if you:

(A) file any document containing the Confidential Information under seal; and

(B) do not disclose the Confidential Information, except pursuant to court
order.

7. Inventions and Patents. You agree that all inventions, innovations,
improvements, technical information, trade secrets, systems, software
developments, ideas, results, methods, designs, artwork, analyses, drawings,
reports, copyrights, service marks, trademarks, trade names, logos, medicinal
and product candidate formulations and dosages, chemical compositions,
mechanisms of action, medical procedures and all similar or related information
(whether patentable or unpatentable) which relate to the Company’s or any of its
Affiliates’ businesses, research and development or existing products (or
products under development) or services and which are conceived, developed or
made by you (whether or not during usual business hours and whether or not alone
or in conjunction with any other person) during your employment with the
Company, together with all intellectual property rights therein, including, but
not limited to, any patent applications, patents, trademark, trade name and
service mark applications or registrations, copyrights and applications and
reissues thereof that may be granted for or upon any of the foregoing, as well
as any improvements to any inventions, technology, or trade secrets of the
Company (collectively referred to herein as “Work Product”), is the exclusive
property of the Company and/or its Affiliates. For the avoidance of doubt and
without limiting the foregoing, (x) the Company or any of its Affiliates shall
be the sole owner of all right, title and interest in such Work Product,
including all intellectual property rights relating to such Work Product,
without you retaining any license or other residual right whatsoever, and
(y) any rights to any new or an existing Work Product are automatically and
hereby conveyed, assigned and transferred to the Company pursuant to this
agreement. You hereby waive and renounce to all moral rights related, directly
or indirectly, to any such existing or new Work Product. You will take
reasonable steps to promptly disclose such Work Product to the Board and perform
all actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm such ownership (including the
execution and delivery of assignments,

 

- 7 -



--------------------------------------------------------------------------------

consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company and its Affiliates in connection with the prosecution
of any applications for patents, trademarks, trade names, service marks or
reissues thereof or in the prosecution or defense of interferences relating to
any Work Product.

8. Non-Compete; Non-Solicitation; Non-Disparagement.

(a) You acknowledge that, in the course of your employment with the Company, you
will become familiar with the Company’s and its Affiliates’ trade secrets and
with other Confidential Information concerning the Company and its Affiliates
and that your services will be of special, unique and extraordinary value to the
Company and its Affiliates. Therefore, you agree that, during the Restriction
Period (as defined in Section 8(b) below) and for a period of eighteen months
following such Restriction Period, you will not (x) anywhere in the United
States or anywhere the Company or any of its Affiliates conducts business or
(y) anywhere the Company or any of its Affiliates has spent time and resources
in connection with expanding its business, directly or indirectly, either on
your own behalf or on behalf of any other person, firm or entity:

(i) own, manage, operate, provide services to, consult with, provide financing
to, join, control or participate in the ownership, management, operation or
control of, or the provision of financing to, any business wherever located
(whether in corporate, proprietorship or partnership form or otherwise), if such
business is engaged in the business of manufacturing, marketing, sale, research
or development of pharmaceuticals for cancer utilizing a methodology or
mechanism that is similar to methodologies or mechanisms used by the Company
(collectively, “Specified Therapies”); provided, however, that this
Section 8(a)(i) shall not prohibit you from working, after the Restriction
Period for an entity that engages in the manufacture, sale, marketing or
distribution of pharmaceutical products so long as neither you nor such employer
is involved in the manufacturing, marketing, sale or research or development of
therapeutics or pharmaceuticals for any of the Specified Therapies.

(ii) say anything or otherwise communicate to a competitor, actual or potential
customer of the Company or any Affiliate, the media, or other third party which
is harmful to the reputation of the Company or any of its Affiliates or which
could be reasonably expected to lead any person to cease to deal with the
Company or any of its Affiliates on substantially equivalent terms to those
previously offered or at all.

(b) For purposes of this letter agreement, “Restriction Period” means (i) the
Employment Period and any other period during which you are employed by the
Company or any of its Affiliates, whether pursuant to this Agreement or
otherwise, and (ii) a period of six months following your separation from
employment, regardless of the reason for your separation and whether caused by
you or the Company.

(c) Nothing in Section 8(a) will prohibit you from being a passive owner of not
more than 2% of the outstanding stock of a publicly-traded corporation, so long
as you have no active participation in the business of such corporation.

 

- 8 -



--------------------------------------------------------------------------------

(d) During the Restriction Period and for a period of two years following the
Restriction Period, you also will not:

(i) induce or attempt to induce any customer, supplier or other business
relation of the Company or any of its Affiliates to cease doing business with
the Company or any of its Affiliates, or in any way interfere with the
relationship between any such customer, supplier or business relation, on the
one hand, and the Company or any Affiliates, on the other hand;

(ii) engage, employ, solicit or contact with a view to the engagement or
employment of, any employee, officer or manager of, or full-time consultant to,
the Company or any Affiliates or any person was an employee, officer or manager
of, or consultant to, the Company or any Affiliates, if he or she has been in
such a role at any time within the immediately prior three months; or

(iii) assist any individual or entity to engage in the conduct referenced in
clauses (i) and (ii) immediately above.

(e) The Company, on behalf of itself and all Affiliates, agrees that during the
Restriction Period and during the two-year period thereafter, they and their
executive officers (or other persons acting on their behalf) will not say
anything which is harmful to your reputation or which could be reasonably
expected to lead any person to cease to deal with you or engage you in any
consulting or employment position; provided, however, that the restriction in
this sentence shall not include statements made internally within the Company or
any Affiliates, statements made to their attorneys or other business advisors,
for legitimate business purposes, or statements made to any third party in
related to the restrictions contained in this Section 8.

(f) You acknowledge that your agreement to the provisions of this Section 8 is
in consideration of, and a condition precedent to, your employment with the
Company and your receipt of the payments described in Section 3. Further, you
acknowledge that the restrictions contained in this Section 8 are in addition
to, and not in lieu of, restrictions contained in other applicable agreements,
including the Stock Option attached as Exhibit A.

9. Enforcement.

(a) Because the employment relationship between you and the Company is unique
and because you have access to Confidential Information, you acknowledge and
agree that (i) the covenants set forth in Sections 6 and 8 are reasonable and
necessary in order to protect the legitimate interests of the Company and you
are receiving adequate consideration hereunder; (ii) the Company will not have
any adequate remedy at law if you violate the terms hereof or fail to perform
any of my obligations under Sections 6 or 8; (iii) money damages would be an
inadequate remedy for any breach of Section 6 or 8 of this letter agreement, and
your breach of Section 6 or 8 will constitute irreparable harm and injury to the
Company for which it has no adequate remedy at law; and (iv) the Company shall
have the right, in addition to any other rights it may have under applicable
law, to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief (without posting a bond or other security) to
restrain any breach or threatened breach of, or otherwise to specifically
enforce any such covenant or any

 

- 9 -



--------------------------------------------------------------------------------

of the other obligations under Sections 6 or 8 of this Agreement, as well as to
obtain damages, costs and reasonable attorneys’ fees incurred by the Company in
enforcing its rights under this letter agreement and an equitable accounting of
all earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled.

(b) If you violate any of the restrictions or obligations contained in
Section 8, then the Restriction Period and any applicable period following the
Restriction Period shall not run in your favor from the time of the commencement
of any such violation until such time as such violation shall be cured by you,
and the restrictions contained in that Section will be extended for a period
equal to the period that you were in breach.

(c) You acknowledge and agree that if you breach any of the provisions of this
letter agreement, the Company will have the right and remedy to require you to
account for and pay over to the Company or its designee, all compensation,
profits, monies, accruals, increments or other benefits you derive or receive as
a result of such breach. This right and remedy will be in addition to, and not
in lieu of, any other rights and remedies available to the Company under law or
in equity.

(d) Sections 6 and 8 of this letter agreement will expressly survive termination
of this agreement. You acknowledge and agree that (i) any claims that you may
have against the Company will not be a defense to enforcement of the
restrictions set forth in Sections 6 or 8 and (ii) the circumstances of your
termination of employment with the Company will have no impact on your
obligations under Sections 6 or 8.

10. Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder will be deemed duly given (i) upon delivery, if
delivered personally to the recipient, against written receipt therefor, or
(ii) upon the first business day after the date sent, if sent priority next-day
delivery to the intended recipient by reputable express courier service (charges
prepaid) and addressed to the intended recipient as set forth below:

If to the Company, to:

Steve Hoffman, Chief Executive Officer

Tyme Technologies, Inc.

44 Wall Street – 12th Floor

New York, New York 10005

and with a copy to:

Drinker Biddle & Reath LLP

105 College Road East, P.O. Box 627

Princeton, NJ 08542-0627

Attention: Jim Biehl, Esq.

If to you, to the address shown on the first page.

 

- 10 -



--------------------------------------------------------------------------------

Any party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means, but no such notice, request, demand, claim or other
communication will be deemed to have been duly given unless and until it
actually is received and acknowledged by the intended recipient. Any party
hereto may change the address (or add new parties and their addresses) to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties hereto notice in the manner set forth in
this Section 10.

11. Representations and Warranties. You hereby represent and warrant to the
Company that (a) all information provided by you to the Company through or in
connection with any employment questionnaire is true and accurate in all
respects and does not omit any material information necessary to make such
furnished information not misleading, (b) the execution, delivery and
performance of this letter agreement by you does not and will not conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which you are a party or any judgment, order or decree to which you are
subject, (c) you are not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, confidentiality agreement or
similar agreement with any other person or entity that is inconsistent with the
provisions of this letter agreement, (d) upon the execution and delivery of this
letter agreement by the Company and you, this letter agreement will be a valid
and binding obligation of you enforceable in accordance with its terms and
(e) you are fully able to perform those services described in this letter
agreement. The Company hereby represents and warrants to you that (i) the
execution, delivery and performance of this letter agreement by the Company does
not and will not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which it is a party or any judgment, order
or decree to which it is subject and (ii) upon the execution and delivery of
this letter agreement by the Company and you, this agreement will be a valid and
binding obligation of the Company enforceable in accordance with its terms.

12. Lock-Up Agreement. In connection with a registration with the United States
Securities and Exchange Commission under the Securities Act of the public sale
of shares of Common Stock, you shall not to sell, make any short sale of, loan,
grant any option for the purchase of, or otherwise dispose of any securities of
the Company (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time prior to the effective date of such registration and
continuing through and following the effective date of such registration (not to
exceed 180 days) as the Company or the underwriters, as the case may be, shall
specify. You agree that the Company may instruct its transfer agent to place
stop-transfer notations in its records to enforce the provisions of this
Section. You shall execute a form of agreement reflecting the foregoing
restrictions as requested by the underwriters managing such offering.

13. General Provisions.

(a) No Interference. For clarity, the Company confirms that nothing in this
letter agreement is intended to prevent, impede or interfere with your right,
without notice to the Company, to (a) file a charge or complaint with any agency
which enforces anti-discrimination, workplace safety, securities, or other laws;
(b) communicate with, cooperate with or provide truthful information to any
governmental agency, or participate in any government investigation; or
(c) testify truthfully in any court or administrative proceeding.

 

- 11 -



--------------------------------------------------------------------------------

(b) Severability. It is the desire and intent of the parties hereto that the
provisions of this letter agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
letter agreement will be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, will be ineffective, without invalidating the remaining provisions
of this agreement or affecting the validity or enforceability of this letter
agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it will, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this letter agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

(c) Complete Agreement. This letter agreement and any schedules or exhibits
expressly constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and supersedes and pre-empts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. Except
as specified herein, you have no other rights with respect to service for or
employment by the Company.

(d) Successors and Assigns. This letter agreement will be binding upon
Employee’s heirs, executors, administrators and other legal representatives and
may be assigned by the Company and its successors to any Person, including, but
not limited to, any successor or parent of the Company or any Affiliate. The
Company also may assign this letter agreement in connection with any sale or
merger (whether a sale or merger of stock or assets or otherwise) of the Company
or the business of the Company. Employee expressly consents to the assignment of
the restrictions and requirements set forth in this letter agreement to any new
owner of the Company’s business, purchaser of the Company or any other permitted
assignee, and any such assignment (even if involving a termination and rehiring
for official purposes) shall not constitute a termination without Cause
hereunder. Employee may not assign, pledge, or encumber Employee’s interest in
this Agreement, or any part thereof, without the written consent of the Company.

(e) Governing Law. This letter agreement will be governed by and construed in
accordance with the domestic laws of New York, without giving effect to the
choice of law provisions thereof. The parties agree that the exclusive venue for
all disputes under this agreement shall be the federal and state courts sitting
in New York County, New York.

(f) Amendment and Waiver. The provisions of this letter agreement may be amended
and waived only with the prior written consent of the Company (with the approval
of the Board) and you, and no course of conduct or failure or delay in enforcing
the provisions of this letter agreement will affect the validity, binding effect
or enforceability of this letter agreement or any provision hereof.

 

- 12 -



--------------------------------------------------------------------------------

(g) Headings. The section headings contained in this agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this agreement.

(h) Counterparts. This letter agreement may be executed in counterparts, each of
which will be deemed an original and all of which together will constitute one
and the same instrument.

(i) 409A Provision.

(i) For purposes of this letter agreement the term “termination of employment”
and similar terms relating to your termination of employment mean a “separation
from service” as that term is defined under Section 409A of the Internal Revenue
Code of 1986, as amended, and the final regulations issued thereunder
(“Section 409A”). For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. The
Company and you intend that this letter agreement comply in form and operation
with the requirements of Section 409A. To the extent permitted by applicable
Department of Treasury/Internal Revenue Service guidance, or law or regulation,
the Company and you will take reasonable actions to reform this letter agreement
or any actions taken pursuant to their operation of this letter agreement in
order to comply with Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by you on account of non-compliance with Section 409A.

(ii) Notwithstanding any other provision of this Agreement, if any payment or
benefit provided to you in connection with your termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and you are determined to be a “specified employee” as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of the
termination date or, if earlier, on your death (the “Specified Employee Payment
Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date shall be paid to you in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.

* * *

If this letter agreement correctly expresses our mutual understanding, please
sign and date this letter agreement at the signature block on the succeeding
page, and return it to us.

 

Very truly yours, Tyme Technologies, Inc. By:    /s/ Steve Hoffman   Name: Steve
Hoffman   Title: Chief Executive Officer

 

- 13 -



--------------------------------------------------------------------------------

The terms of this letter agreement are

accepted and agreed to as of the date

first set forth above by:

/s/ Jonathan Eckard Jonathan Eckard

 

- 14 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Stock Option Agreement

Tyme Technologies, Inc.

Nonqualified Stock Option Agreement

Tyme Technologies, Inc., a Delaware corporation (the “Company”), pursuant to the
Company’s 2015 Equity Incentive Plan (the “Plan”), has granted to Jonathan
Eckard (the “Optionee”) a nonqualified stock option (the “Option”) to purchase a
total of 500,000 shares (each, a “Share”) of the common stock, par value $0.0001
per share (the “Common Stock”), of the Company, at an exercise price of $4.31
per Share (the “Exercise Price”), on the terms and conditions set forth in this
Option Agreement (this “Agreement”) and, in all respects, subject to the terms
and conditions of the Plan. The effective date of grant of the Option is
August 1, 2017 (the “Date of Grant”). Unless otherwise defined herein, the
capitalized terms defined in the Plan shall have the same defined meanings in
this Agreement.

1. Duration. Subject to the earlier termination as provided in this Agreement or
under the Plan, the Option shall expire and shall no longer be exercisable as of
the close of business on August 1, 2027 (the “Termination Date”).

2. Written Notice of Exercise. The Option may be exercised only by delivering to
the President or Secretary of the Company, at the Company’s principal executive
offices, of a written notice of exercise substantially in the form described in
paragraph 8(b) of this Agreement, accompanied by this Agreement.

3. Anti-Dilution Provisions.

(a) If there is any stock dividend, stock split or combination of shares of
Common Stock, the number and amount of Shares then subject to the Option shall
be proportionately and appropriately adjusted as determined by the Committee,
whose determination shall be final, conclusive and binding upon Optionee and the
Company.

(b) If there is any other change in the Common Stock, including a
recapitalization, reorganization, sale or exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation in which
the Company is the surviving corporation, an adjustment, if any, shall be made
in the Shares then subject to the Option as the Board of Directors or Committee
may deem equitable, and whose determination shall be final, conclusive and
binding upon Optionee and the Company. Failure of the Board of Directors or the
Committee to provide for an adjustment pursuant to this paragraph 3(b) prior to
the effective date of any Company action referred to in this paragraph 3(b)
shall be conclusive evidence that no adjustment is required in consequence of
such action.

(c) If the Company is merged into or consolidated with any other corporation and
the Company is not the surviving corporation, or if the Company sells all or
substantially all of the Company’s assets to any other corporation, then either:



--------------------------------------------------------------------------------

(i) the Company shall cause provisions to be made for the continuance of the
Option after such event or for the substitution for the Option of an option
covering the number and class of securities which the Optionee would have been
entitled to receive in such merger, consolidation or if the Optionee had been
the holder of record of a number of shares of Common Stock equal to the number
of Shares covered by the unexercised portion of the Option immediately prior to
such merger, consolidation or sale; or

(ii) the Company shall give to Optionee written notice of the Company’s election
not to cause any provision to be made under the preceding clause (i) and, then
only in such event the Option shall become exercisable in full (or, at the
election of the Optionee, in part) at any time during a period to be designated
by the Company, ending not more than one business day prior to the effective
date of the merger, consolidation or sale, in which case the Option shall not be
exercisable to any extent after the expiration of such period.

Notwithstanding the provisions of this paragraph 3(c), in no event shall the
Option be exercisable after the Termination Date.

4. Investment Representation and Legend of Certificates. Optionee acknowledges
that, for any period in which a registration statement with respect to the
Option and/or Shares under the Securities Act of 1933, as amended (the
“Securities Act”), is not effective, Optionee shall hold the Option and will
purchase and/or own the Shares for investment purposes only and not for resale
or distribution. The Company shall have the right to place upon the face and/or
reverse side of any stock certificate or certificates evidencing the Shares such
legend as the Committee may prescribe for the purpose of preventing disposition
of such Shares in violation of the Securities Act.

5. Non Transferability. The Option shall not be transferable by Optionee, other
than by (a) will, the laws of descent or distribution or (b) pursuant to a
proceeding under title 11 of the U.S. Bankruptcy Code or similar insolvency
proceeding, and is exercisable during the lifetime of Optionee only by Optionee,
except as otherwise specifically provided in this Agreement or the Plan. The
terms of this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of Optionee.

6. Certain Rights Not Conferred by Option. Optionee shall not, by virtue of
holding the Option, be entitled to any rights of a stockholder in the Company.

7. Expenses. The Company shall pay all original issue and transfer taxes with
respect to the issuance of the Shares pursuant hereto and all other fees and
expenses necessarily incurred by the Company in connection therewith.

 

- 16 -



--------------------------------------------------------------------------------

8. Exercise of Options.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Option shall become exercisable according to the following schedule, provided
that the Optionee is employed by the Company on such dates:

 

Date of Grant

  

50,000 shares

1-year anniversary of the Date of Grant

  

112,500 shares

2-year anniversary of the Date of Grant

  

112,500 shares

3-year anniversary of the Date of Grant

  

112,500 shares

4-year anniversary of the Date of Grant

  

112,500 shares

(b) Notwithstanding the foregoing, upon a termination of the Optionee’s
employment without Cause by the Company, additional vesting shall occur as set
forth in Section 3(c) of Optionee’s Employment Agreement.

(c) The Option shall be exercisable, in whole or part and from time to time, but
subject to the exercise schedule set forth in paragraph 8(a) of this Agreement,
by written notice of such exercise, delivered to the President or Secretary of
the Company, at the Company’s principal office by personal delivery, against
written receipt therefor, or by pre-paid, certified or registered mail, return
receipt requested. Such notice shall specify the number of Shares for which the
Option is being exercised (which number, if less than all of the Shares then
subject to exercise, shall be 100 or an integral multiple thereof) and shall be
accompanied by:

(i) payment of the full exercise price for the Shares for which the Option is
being exercised; and

(ii) this Agreement.

(c) The form of payment of the Exercise Price for Shares purchased pursuant to
each exercise of the Option shall be paid in full at the time of each purchase
in one or a combination of the following methods:

(i) cash;

(ii) check (subject to collection);

(iii) in the discretion of the Committee, surrender to the Company of other
shares of Common Stock owned by the Optionee which:

(A) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which the Option is being exercised; and

(B) have been owned of record by Optionee for at least six months;

(iv) in the discretion of the Committee, commencing upon the date on which all
of the Shares subject to the Option are exercisable in accordance with the
exercise

 

- 17 -



--------------------------------------------------------------------------------

schedule set forth in paragraph 8(a) of this Agreement, by “cashless exercise,”
by means of exercising the Option in full and receiving such number of Shares
having a Fair Market Value on the date of such cashless exercise equal to the
difference between:

(A) the Fair Market Value of the Shares issuable upon exercise of the Option in
full on the date of such cashless exercise; and

(B) the exercise price of the Option multiplied by the number of Shares issuable
upon exercise of the Option in full; or

(v) in the discretion of the Committee, but, in all cases, subject to applicable
law, by:

(A) delivery to the Company of a promissory note containing such terms and
conditions determined by the Committee, in the Committee’s sole discretion, but
at a rate of interest at least equal to the imputed interest specified under
Section 483 or Section 1274, whichever is applicable, of the Code, and secured
by the Shares issuable upon exercise of the Option for which the promissory note
is being delivered and otherwise in compliance with applicable law (including,
without limitation, state corporate law and federal margin requirements);

(B) assignment to the Company of the net proceeds (to the extent necessary to
pay such exercise price) to be received from a registered broker upon the sale
of the Shares or assignment of the net proceeds (to the extent necessary to pay
such exercise price) of a loan from such broker in such amount; or

(C) such other consideration and method of payment for the issuance of stock to
the extent permitted under applicable law and satisfying the requirements of
Rule 16b-3 promulgated pursuant to the Exchange Act.

(d) No Shares shall be delivered upon exercise of the Option until all laws,
rules and regulations that the Committee may, in its sole discretion, deem
applicable have been complied with. If a registration statement under the
Securities Act is not then in effect with respect to the Shares issuable upon
such exercise, the Company may require as a condition precedent that Optionee,
upon exercising the Option, deliver to the Company a written representation and
undertaking, satisfactory in form and substance to the Committee, that, among
other things, Optionee is acquiring the Shares for Optionee’s own account for
investment purposes only and not with a view to the distribution thereof.

(e) Optionee shall not be considered a record holder of the Shares so purchased
for any purpose until the date on which Optionee is actually recorded as the
holder of such Shares in the records of the Company.

 

- 18 -



--------------------------------------------------------------------------------

9. Continued Employment. Nothing herein shall be deemed to create any employment
or consultancy or guaranty of continued employment or consultancy or limit in
any way the Company’s right to terminate Optionee’s employment or consultancy at
any time.

 

Tyme Technologies, Inc. By:       

Steven Hoffman,

 

Chief Executive Officer

 

- 19 -



--------------------------------------------------------------------------------

OPTIONEE ACKNOWLEDGEMENT

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE EXERCISABILITY OF THE SHARES SUBJECT
TO THIS AGREEMENT AND THE OPTION IS EARNED ONLY BY CONTINUING EMPLOYMENT OR
CONSULTANCY AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND CONFIRMS THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN WHICH
IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S OR THE COMPANY’S RIGHT, SUBJECT TO
OPTIONEE’S AND THE COMPANY’S RIGHTS UNDER OTHER AGREEMENTS, IF ANY, WITH THE
COMPANY, TO TERMINATE EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.

Optionee acknowledges receipt of a copy of the Plan and certain information
related to this Plan and Company and represents that Optionee is familiar with
the terms and provisions of the Plan, and hereby accepts the Option subject to
all of the terms and provisions of the Plan. Optionee has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all of the terms
and provisions of the Option and this Agreement. Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions rising under the Plan. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

Accepted and agreed as of the Date

of Grant as first set forth above:

 

Name:   Jonathan Eckard Address:  

 

- 20 -



--------------------------------------------------------------------------------

EXHIBIT B

Form of Release

RELEASE

This Release is delivered by Jonathan Eckard on this __ day of _________, 20__.

DEFINITIONS

A. As used herein, unless otherwise specified, the term “Employer” shall mean
Tyme Technologies, Inc.

B. As used herein, unless otherwise specified, the term “Employee” shall mean
Jonathan Eckard.

RECITALS

WHEREAS, Employee’s employment ended on ___________, 20__; and

WHEREAS, it is a condition to the Employee’s receipt of certain post-employment
benefits (“Conditional Benefits”) under the Employment Agreement, dated as of
August 1, 2017 (the “Employment Agreement”), between Employee and Employer that
Employee execute this Release.

NOW THEREFORE, in consideration of the promises, representations and mutual
covenants contained in this Release, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, it is agreed as
follows:

1. Consideration. Employee acknowledges that the Conditional Benefits are in
excess of any earned wages or benefits due and owing Employee, and would not be
paid or provided unless Employee executed this Release. Employee acknowledges
and agrees that the Conditional Benefits are adequate and independent
consideration for Employee executing this Release and releasing any and all
claims against Employer and other Released Parties (as defined below).

2. Release of All Claims. In consideration of the above, and the other promises
set forth in this Release, Employee fully and forever waives, releases, acquits
and discharges Employer and each and every of its subsidiaries and related or
affiliated entities (together, the “Entities”), and each of the Entities’
current and former directors, officers, shareholders, members, partners,
employees, and attorneys (collectively, the “Released Parties”) from and for all
manner of claims, actions, suits, charges, grievances and/or causes of action,
in law or in equity, existing by reason of and/or based upon any fact or set of
facts, known or unknown, existing from the beginning of time through the date of
Employee’s execution of this Release relating to and/or arising out any matter
or subject, including but not limited to the Employment Agreement, Employee’s
employment with Employer and/or the cessation of Employee’s

 

- 21 -



--------------------------------------------------------------------------------

employment with Employer (collectively, the “Released Claims”). The Released
Claims include, but are not limited to, all claims, actions, suits, charges,
grievances and/or causes of action for wages, compensation, liquidated damages,
commissions, bonuses, benefits, sums of money, damages of every type, costs,
attorney fees, judgments, executions, wrongful discharge, breach of contract,
breach of implied contract, breach of the covenant of good faith and fair
dealing, tortious interference with contract or business relationships, assault,
battery, invasion of privacy, misappropriation of trade secrets, promissory
estoppel, unjust enrichment, loss of consortium, violation of the penal
statutes, negligent or intentional infliction of emotional distress, negligence,
defamation, retaliation and/or discrimination and/or harassment on account of
age, sex, sexual orientation, creed, religion, race, color, national origin,
sensory disability, mental disability, physical disability, veteran or military
status, marital status, or any other classification recognized under all
applicable discrimination laws, or any other claim or cause of action, which has
or could have been alleged under the common law, civil rights statutes, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Age Discrimination in
Employment Act (“ADEA”), the Family and Medical Leave Act (“FMLA”), the Employee
Retirement Income Security Act (“ERISA”), the Rehabilitation Act of 1973, the
Older Workers Benefits Protection Act (“OWBPA”), the Americans with Disabilities
Act (“ADA”), the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Workers Adjustment Retraining Notification Act (“WARN”), the Equal Pay Act
(“EPA”), the Uniformed Services Employment and Reemployment Rights Act
(“USERRA”), the National Labor Relations Act (“NLRA”), the New York State Human
Rights Law, the New York City Human Rights Law, the New York State Labor Law,
and all other federal, state, local statutes, ordinances, and laws, and every
type of relief, (legal, equitable and otherwise) available to Employee. Subject
to Section 10 below, Employee covenants and agrees that he will not pursue or
allege any claim, matter or cause of action in violation of, and/or released
under, this Release. Notwithstanding the foregoing, nothing in this Release
shall be construed as releasing Employer from its obligation to pay those
amounts due to Employee under Section 5(a) or 5(d) of the Employment Agreement,
subject to the terms and conditions thereof, which obligation is not a Released
Claim. Nor is this Release intended to release claims arising from facts
occurring after Employee executes this Release or that may not be released as a
matter of law.

3. Covenant Not to Sue. Employee agrees that neither he nor any person or entity
on his behalf shall commence, maintain or prosecute any lawsuit or court
complaint against Employer or any of the other Released Parties with respect to
any act, omission or other matter that is released by the provisions of the
preceding Section. This Section shall not operate to waive any rights that may
not legally be waived, nor shall it preclude Employee from bringing an action
under this Agreement, and it shall in all respects be subject to Section 10
below. Employee affirms that, as of this date, he has not taken or initiated any
Court complaint against any of the Released Parties concerning his separation
from the Company and/or any payment, benefit or compensation that he maintains
she is owed or otherwise entitled to, and no such action is pending.

4. Confidentiality. To the fullest extent permitted by law, Employee agrees to
keep confidential all facts, opinions, and information which relate in any way
to Employee’s employment and/or cessation of employment with Employer, as well
as the terms of this Release; provided however, Employee may discuss the terms
of this Release with (a) his spouse, legal representative, and/or tax preparer,
each of whom must also agree to maintain confidentiality and comply with this
Paragraph 4 of the Release, and (b) a government agency in connection with a
government investigation.

 

- 22 -



--------------------------------------------------------------------------------

5. Return of Employer’s Property. Employee represents that he has returned to
Employer any and all property, records, papers, documents and writings, in
whatever form, of Employer in Employee’s possession and/or control, and that he
has not retained any copies thereof, in whatever form.

6. Cooperation.

(a) In the event Employee is served with a subpoena or is required by court
order or otherwise to testify in any type of proceeding involving the Employer
and related to a Released Claim, Employee shall immediately advise Employer in
writing of same.

(b) Employee agrees to cooperate with Employer in any internal investigation,
administrative, regulatory, or judicial proceeding or any dispute with a third
party. Employee’s cooperation may include being available to Employer upon
reasonable notice for interviews and factual investigations, appearing at
Employer’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to Employer pertinent information, and turning
over to Employer all relevant documents which are or may come into Employee’s
possession. Employee understands that in the event Employer asks for Employee’s
cooperation in accordance with this provision, Employer will reimburse him/her
for reasonable travel expenses (including lodging and meals) upon submission of
receipts acceptable to Employer.

7. ADEA Notice and Acknowledgement. Employee acknowledges that he has carefully
read this Release and fully understands its contents. Prior to signing this
Release, Employee has been advised in writing hereby and has had an opportunity
to consult with his attorney of choice concerning the terms and conditions of
this Release with regard to any claim or right Employee may have under the ADEA
or otherwise. Employee has been offered at least 21 days to review and consider
this Release, and no revisions to this Release, whether material or not, have
restarted the running of that period. Employee may voluntarily and knowingly
waive this 21 day period, or any part thereof, if he signs this Release prior to
the expiration of 21 days. After signing this Release, Employee shall have seven
days from the signing date to revoke this Release. This Release shall not be
effective (including for purposes under the Employment Agreement) until after
the seven-day revocation period has expired without Employee’s revocation. Any
revocation must be made in writing and delivered to the Chief Executive Officer
of Employer. Until all applicable periods set forth in this Section 7 have
expired without revocation, Employer shall not be required to make any payment
or provide any benefits to Employee, which payment or benefits are, under the
Employment Agreement, contingent upon the signing and delivery to the Company
and non-revocation of this Release. By signing this Release, Employee agrees and
understands that he is waiving and releasing any and all rights he may have to
pursue claims against Employer, from the beginning of time up to the date of his
execution of this Release, including, without limitation, all ADEA claims.

8. No Further Payments, Benefits or Rights. Employee acknowledges that, other
than the Conditional Benefits, he has received payment in full of all of the
compensation,

 

- 23 -



--------------------------------------------------------------------------------

benefits and/or payments of any kind due to him from Employer and/or any other
Released Parties, including all compensation, bonuses, expense reimbursements,
payments to or from benefit plans, unused accrued vacation time, personal time,
severance, sick pay or any other payment under a plan, program, practice or
promise of the Employer or that of any other Released Party. Employee further
acknowledges that he is not, and shall not be, entitled to receive from Employer
or any other Released Party any payments, benefits or perquisites (whether
monetary and non-monetary) other than those expressly described in this
Agreement.

9. Governing Law. New York law shall govern this Release, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

10. Non-Interference. For clarity, Employer confirms that nothing in this
Release – including in the Confidentiality, General Release, and Covenant Not to
Sue provisions – is intended to prevent, impede or interfere with Employee’s
right, without notice to Employer, to (a) file a charge or complaint with any
agency which enforces anti-discrimination, workplace safety, securities, or
other laws; (b) communicate with, cooperate with or provide truthful information
to any governmental agency, or participate in any government investigation;
(c) testify truthfully in any court or administrative proceeding; or (d) receive
and retain any monetary award from a government administered whistleblower award
program for providing information directly to a government agency. However,
Employee understands that, by signing this Agreement and not revoking it, he has
waived her right to recover any money from Employer or any other Released
Parties, other than the Conditional Benefits.

11. Successors and Assigns. This Release shall be inure to the benefit of the
successors and assigns of Employer.

12. Severability. If any portion of this Release is ruled unenforceable, all
remaining portions of this Release shall remain valid.

13. No Reliance; No Waiver. Employee represents that he is not relying on any
representation, statement, or promise of Employer or any other party in giving
this Release. This Release may not be amended, modified, waived, or terminated
except in a writing signed by Employee and an authorized representative of
Employer.

14. Headings. The paragraph and section headings in this Release are inserted
merely for the convenience of reference only and shall not be used to construe,
affect or modify the terms of any paragraph or provision of this Release.

EMPLOYEE WITHOUT ANY DURESS OR COERCION FREELY, KNOWINGLY AND VOLUNTARILY ENTERS
INTO, AND GIVES THIS RELEASE. EMPLOYEE UNDERSTANDS AND AGREES WITH ALL OF THE
PROVISIONS AND THE TERMS STATED IN THIS RELEASE AND HAS BEEN AFFORDED SUFFICIENT
AND REASONABLE TIME TO CONSIDER WHETHER TO ENTER INTO THIS RELEASE. EMPLOYER
ADVISES EMPLOYEE TO CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOOSING PRIOR TO
EXECUTING THIS RELEASE WHICH CONTAINS A RELEASE AND WAIVER.

 

 

Jonathan Eckard

 

 

 

 

 

 

Date

 

- 24 -